Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.	

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/29/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and IDS have been entered.

2.   Claims 34 and 55-75 have been canceled.  New Claims 76-82 have been submitted and are under examination.

3.   In view of Applicant’s amendments all previous rejections  have been withdrawn.  Accordingly, applicant’s remarks have been rendered moot. 

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 76-82 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

	It would not be possible to determine the effectiveness of a therapy for type 1 diabetes (T1D) by performing the method of the instant claims.  In particular, see section (d):
“(d)  labeling the CD4+ central memory (CD45RO+CD62L+) and naive (CD45RO-CD62L+) T cell subpopulations in the first sample and the second sample;”.
The claim fails to recite any specific label for the two different cell types that would allow for differentiation between them.  The claim encompasses labeling both cell types  with antibodies for ubiquitous receptors such as the insulin receptor or an MHC class I marker.  Thus, the claim recites no way to perform section (e):
“(e) measuring the levels of CD4+ central memory and naive T cell subpopulations in the first and second sample;”.


	Regarding the “determining” of section (f):
“(f) determining the effectiveness of the therapy by comparing the ratio of CD4+ central memory : naive T cell subpopulations in the first sample to the second sample,”
the claim recites no limitation reciting how said “determining” is to be performed by simply “comparing”.  That is, the claim offers no direction as to what said “comparing” would reveal.  Indeed, “the effectiveness of the therapy”  is determined regardless of the outcome of the comparison.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the factors set forth above it would take undue trials and errors to practice the claimed invention.

6.   Claims 76-82 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.




The specification and the claims as originally filed do not provide support for the new limitations:
76. (New) A method of determining the effectiveness of a therapy for type 1 diabetes mellitus in a subject, the method comprising:
(a) obtaining a first sample from the subject;
(b) administering the therapy for type 1 diabetes mellitus to the subject;	
(c) obtaining a second sample from the subject;	
(d) — labeling the CD4+ central memory (CD45RO+CD62L+) and naive (CD45RO-CD62L+) T cell subpopulations in the first sample and the second sample;	
(e) measuring the levels of CD4+ central memory and naive T cell subpopulations in the first and second sample; and	
(f) determining the effectiveness of the therapy by comparing the ratio of CD4+ central memory : naive T cell subpopulations in the first sample to the second sample.

77. (Currently Amended) The method of claim 76, further comprising:
(g) continuing the therapy if the ratio of CD4+ central memory : naive T cell subpopulations in the first sample is lower than the second sample or discontinuing the therapy if the ratio of CD4+ central memory : naive T cell subpopulations in the first sample is higher than or equal to the second sample.

78. (Previously Presented) The method of claim 76, further comprising detecting a presence of a diabetes-related autoantibody.

79. (Previously Presented) The method of claim 76, wherein the sample is a blood sample.

80. (Previously Presented) The method of claim 76, CD4+ central memory and naive T cell subpopulations are labeled with fluorescent labeled antibodies.

81. (Previously Presented) The method of claim 80, wherein measuring the levels of CD4+ central memory and naive T cell subpopulations comprises performing flow cytometry.

82. (New) The method of claim 81, wherein the flow cytometry is fluorescence-activated cell sorting (FACS).

Applicant has cited no support for the limitations of the new claims and none has been found.  In particular, a word search of the specification failed to reveal the terms “effectiveness” or “effectiveness of a therapy” in the context of the instant claims.

7.   No claim is allowed.
 
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 10/22/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644